IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-1672-15



                            CHARLES ROBERTS, Appellant

                                              v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
             FROM THE FOURTEENTH COURT OF APPEALS
                         HARRIS COUNTY



       Per curiam.


                                       OPINION

       Appellant was convicted of murder and sentenced to fifty years’ imprisonment. In the

first issue on appeal, Appellant claimed that the trial court erroneously admitted evidence of

a prior misdemeanor conviction because it was not a crime of moral turpitude and because

the evidence was more prejudicial than probative. The court of appeals affirmed, holding

that Appellant had not preserved the issue of whether the prior conviction was a crime of
                                                                                             2

moral turpitude because he did make such an objection to the trial court. Appellant’s only

objection asserted that the evidence of the assault was more prejudicial than probative.

Roberts v. State, No. 14-14-00874-CR (Tex. App.–Houston [14th Dist.], December 17,

2015). Appellant petitioned this Court for discretionary review.

       Appellant contends that the court of appeals did not address every issue that he raised

on appeal, as required by Light v. State, 15 S.W.3d 104, 105 (Tex. Crim. App. 2000).

Appellant’s brief on appeal argued that the prior offense was improperly admitted because

it was not a crime of moral turpitude, and in the alternative, that it was improperly admitted

because it was more prejudicial than probative. The court of appeals did not address the

latter claim.

       Therefore, we vacate the judgment of the Court of Appeals and remand for that court

to consider Appellant’s alternative argument which was presented as part of his first issue

on appeal.




Delivered: April 13, 2016
Do not publish